Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 17/235648.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2022,2/2/2022,1/19/2022,4/20/2021 was considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to product, classified in H01L33/32.
II. Claims 7-8, drawn to method, classified in H01L 33/007
The inventions are independent or distinct, each from the other because: Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case claimed product can be  produced by materially different  method of manufacturing a semiconductor light-emitting element, wherein a growth rate of the second p-type contact layer is different  from instant growth in the range of 20% to 60% .
During a telephone conversation with Mr. Tucker on 12/8/2022 a provisional election was made without traverse traverse to prosecute the invention of I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-8  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1- 6 are  rejected under 35 U.S.C. 103 as being unpatentable over Saito(US 2017/0069793) .
With respect to claim , Saito teach  semiconductor light-emitting element comprising: an n-type clad layer made of an n-type AlGaN-based semiconductor material”13”; an active layer provided on the n-type clad layer “15”and made of an AlGaN-based semiconductor material to emit deep ultraviolet light having a wavelength equal to or longer than 240 nm and equal to or shorter than 320 nm(see par 0019); a p-type clad layer provided on the active layer and made of a p-type AlGaN-based semiconductor material or a p-type AlN-based semiconductor material; a first p-type contact layer provided in contact with the p-type clad layer and made of a p-type AlGaN-based semiconductor material or a p-type GaN-based semiconductor material, the first p-type contact layer having a p-type dopant concentration equal to or higher than 8×10.sup.18/cm.sup.3 and equal to or lower than 5×10.sup.19/cm.sup.3 and having a thickness larger than 500 nm; a second p-type contact layer provided in contact with the first p-type contact layer and made of a p-type AlGaN-based semiconductor material or a p-type GaN-based semiconductor material, the second p-type contact layer having a p-type dopant concentration equal to or higher than 8×10.sup.19/cm.sup.3 and equal to or lower than 4×10.sup.20/cm.sup.3 and having a thickness equal to or larger than 8 nm and equal to or smaller than 28 nm; and a p-side electrode provided in contact with the second p-type contact layer”16b” such that contact resistance between the p-side electrode”17” and the second p-type contact layer is 1×10.sup.−2 Ω.Math.cm.sup.2 or smaller.(see fig.1 and fig.2  para 0019, 0036-0043) Saito does not teach p-type AlN-based semiconductor material having an AlN ratio of 50% or higher; a p-type GaN-based semiconductor material having an AlN ratio of 5 % or lower. II.  However choosing AlN ratio would have been obvious through optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP2144.05 , section II A
With respect to claim 2, Saito teach the semiconductor light-emitting element, wherein the second p-type contact layer “16b”has a p-type dopant concentration equal to or higher than 1×10.sup.20/cm.sup.3 and equal to or lower than 2×10.sup.20/cm.sup.3. .(see fig.1 and fig.2  para 0019, 0036-0043)
With respect to claim 3, Saito teach he semiconductor light-emitting element, wherein the second p-type contact layer “16b”has a thickness equal to or larger than 11 nm and equal to or smaller than 20 nm. .(see fig.1 and fig.2  para 0019, 0036-0043)
With respect to claim 4, Saito teach the semiconductor light-emitting element, wherein the thickness of the first p-type contact layer “16a”is equal to or larger than 700 nm and equal to or smaller than 1000 nm. .(see fig.1 and fig.2  para 0019, 0036-0043)
With respect to claim 5, Saito does not  teach the semiconductor light-emitting element, wherein the p-type clad layer “15”is made of a p-type AlGaN-based semiconductor material having an AlN ratio of 60% or higher.However choosing AlN ratio would have been obvious through optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP2144.05 , section II A
With respect to claim 6, Saito teach the semiconductor light-emitting element, wherein the first p-type contact layer “16a”and the second p-type contact layer “16b”are made of p-type GaN.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of copending Application No. 17/103231 (reference application) in combination with Saito(US 2017/0069793). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-6 includes second conat layer on the top of first contact layer. However, Saito teach thinner second  p-type contact layer”16b” on  thicker first p-type contact layer “16a”. It would  have been obvious to form additional thin type contact layer on thick p-type contact layer for effective contact resistance  for light emitting element.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon from 8 am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816